               Case 1:20-mj-00142-TCB-RDA Document 16 Filed 04/27/20 Page 1 of 1 PageID# 30
                                        UNITED STATES DISTRICT COUR
                                       EASTERN DISTRICT OF VIRGINIA
                                             ALEXANDRIA DIVISION


                                                        MAGISTRATE JUDGE;THERESA CARRROLL BUCHANAN


        UNITED STATES OF AMERICA                         HEARING:^                    CASE #:

                    -VS-                                 DATE: _                      _TIME: c3.-Q0 pnq
                                                           TYPE: FTR RECORDER         DEPUTY CLERK: T. FITZGERALD




COUNSEL FOR THE UNITED STATES^.

COUNSEL FOR THE DEFENDANT:
                                                                     tolo
NTERPRETER:                                                      LANGUAGE:



    X        DEFEND ANT APPEARED:          WITH COUNSEL                  WITHOUT COUNSEL



        X    DEFT. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS

        X    COURT TO^OIfTF COUNSEL                              {      )DFT.TO RETAIN COUNSEL
             GVT. CALL WITNESS & ADDUCES EVIDENCE


             EXHBIT#                    ADMITTED


             PROBABLE CAUSE: FOUND(       )/ NOT FOUND (     )

             PRELIMINARY HEARING WAIVED


             MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY


             DEFT. ADMITS VIOLATION(      )DFT. DENIES VIOLATION (          )COURT FINDS DFT. IN VIOLATION

MINUTES:                                                    - Cq                  .
CONDITIONS OF RELEASE:
$          ) UNSECURED {$          )SECURED { ) PTS(                 } 3"° PARTY(  )TRAVEL RESTRICTED
     ) APPROVED RESIDENCE(    )SATT {    )PAY COSTS {                )ELECTRONIC MONITORING {    )MENTAL HEALTH
TEST/TREAT(    )ROL(     ) NOT DRIVE(   )FIREARM (                   PASSPORT(     ) AVOID CONTACT
{           ) ALCOHOL & DRUG USE {     )EMPLOYMENT

( X )DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS
    f        )DEFENDANT CONTINUED ON SAME CONDITIONS OF PROBATION

NEXT COURT APPEARANCE                              at   ^ t              Before

(^)DH(X)PH( ) STATUS {" n^lAU )JURY( )PLEaI; )SENT( )PBV ( )SRV ( ) R5( )ARR
